UNION PLANTERS CORPORATION

AMENDED AND RESTATED DEFERRED COMPENSATION PLAN FOR EXECUTIVES

 

RECITALS

WHEREAS

, Union Planters Corporation (the "Company") desires to assist selected Company
executives in their ability to better provide for their own financial future by
permitting such executives to defer a portion of their current annual salary
and/or bonus compensation and, in some cases, dividends paid with respect to
unvested restricted stock awards or dividend equivalents paid on deferred stock
rights;



WHEREAS

, the Company desires that such deferrals are to be made without restrictions
imposed by those Internal Revenue Code provisions which apply to tax-qualified
retirement plans;



WHEREAS

, the Company has in the past periodically entered into individual income
deferral arrangements with selected Company executives whereby such executives
were provided the opportunity to elect to defer a portion of their base
compensation and/or bonus received during a calendar year; and



WHEREAS

, as to future deferral by such executives, the Company desires to set forth the
terms and conditions of any such future deferral arrangements through this
Deferred Compensation Plan.



 

Section 1

DEFINITIONS

1.1 "Applicable Federal Rate"

shall mean 120 percent of the applicable federal rate (as calculated on a
midterm basis, compounded annually) pursuant to Code Section 1274(d), as
amended.



1.2 "Beneficiary"

shall mean the person or persons a Participant has designated in writing to the
Company to receive benefits under the Plan in the event of the Participant's
death. If the Participant has not specifically designated any Beneficiary for
purposes of the Plan, then the Beneficiary shall become the Participant's
estate. In the case of the death of the Beneficiary before completion of
payments under the Plan to the Beneficiary, then the Beneficiary's estate shall
become entitled to any remaining payments.



1.3 "Bonus"

shall mean any special and/or discretionary compensation amounts in excess of
Salary determined by the Company to be payable to a Participant with respect to
services rendered, including without limitation, incentive compensation based on
performance.



1.4 "Change of Control"

shall mean the occurrence of the earliest of any of the following events:



A. The acquisition by any individual, entity, or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the "Exchange Act")) (a "Person") of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Securities Exchange Act of 1934, as amended)
of 25% or more of either (i) the then outstanding shares of common stock of the
Company (the "Outstanding Company Common Stock") or (ii) the combined voting
power of the then outstanding voting securities of the Company entitled to vote
generally in the election of directors (the "Outstanding Company Voting
Securities"); provided, however, that for purposes of this subsection A, the
following acquisitions shall not constitute a Change of Control: (w) any
acquisition directly from the Company, (x) any acquisition by the Company, (y)
any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company, or (z)
any acquisition by any Person pursuant to a transaction which complies with
clauses (i) (ii), and (iii) of subsection C of this Section 1.4; or

B. Individuals who, as of the date hereof, constitute the Board of Directors of
the Company (the "Incumbent Board") cease for any reason to constitute at least
a majority of the Board; provided, however, that any individual becoming a
director subsequent to the date hereof whose election, or nomination for
election by the Company's shareholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board; or

C. Consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Company (a
"Business Combination"), in each case, unless, following such Business
Combination,

(i) all or substantially all of the individuals and entities who were the
beneficial owners, respectively, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 65% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company's assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding Company Common
Stock and Outstanding Company Voting Securities, as the case may be, and

(ii) no Person (excluding any corporation resulting from such Business
Combination or any employee benefit plan (or related trust) of the Company or
such corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, 25% or more of, respectively, the then outstanding
shares of common stock of the corporation resulting from such Business
Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination, and

(iii) at least a majority of the members of the board of directors of the
corporation resulting from such Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement, or of the
action of the Board, providing for such Business Combination.

1.5 "Code"

shall mean the Internal Revenue Code of 1986, as amended.



1.6 "Committee"

shall mean the Salary and Benefits Committee of the Company's Board of
Directors, or such committee charged with oversight of the Company's salary and
benefits programs.



1.7 "Company"

shall mean Union Planters Corporation.



1.8 "Current Earnings Rate"

shall mean an interest rate determined as of each December 31. Such interest
rate shall be equal to the average of the Applicable Federal Rates for each of
the preceding 12 months; provided, however, that in no event shall such Current
Earnings Rate exceed that interest rate which would require disclosure under
Securities and Exchange Commission annual proxy statement reporting guidelines
as additional reportable earnings.



1.9 "Deferred Compensation"

shall mean the sum of a Participant's Deferrable Compensation that is the
subject of an elective deferral under Section 4.1 of the Plan, plus the amount
of the Participant's Compensatory Dividends automatically deferred under Section
4.1 of the Plan, if any.



1.10

"Deferrable Compensation" shall mean a Participant's Salary and/or Bonus, and in
the case of a Participant who is required to defer a portion of his or her
Compensatory Dividends in a given year in accordance with Section 4.1, any
excess portion of Compensatory Dividends payable to such Participant in such
year.



1.11 "Deferred Compensation Subaccount"

shall mean the bookkeeping account established for a Participant under the Plan
to which Deferred Compensation amounts with respect to such Participant are
credited from time to time, as provided in Section 5.2 of the Plan. For purposes
of this definition, unless otherwise indicated by the Plan, Deferred
Compensation Subaccount shall refer to both the Deferred Compensation Cash and
Stock Subparts.



1.12 "Deferred Compensation Election Form"

shall mean the form which Participants use to defer Deferrable Compensation
pursuant to Section 4.1 of the Plan, in substantially the form attached hereto
as Exhibit B or such other form as the Committee shall prescribe from time to
time.



1.13 "Disability"

shall mean mental or physical disability as determined by the Committee in
accordance with standards and procedures similar to those under the Company's
employee long-term disability plan, if any. At any time the Company does not
maintain such a long-term disability plan, Disability shall mean the inability
of a Participant, as determined by the Committee, to substantially perform such
Participant's regular duties and responsibilities due to a medically
determinable physical or mental illness which has lasted (or can reasonably be
expected to last) for a period of six (6) consecutive months.



1.14 "Dividend Payment Date"

shall mean the date upon which cash dividends are paid to Company shareholders.



1.15 "Eligible Executive"

shall mean (i) any employee of the Company being paid Salary at a rate of at
least $100,000 annually, or (ii) any employee of the Company whom the Committee
reasonably expects will have a combined Salary and Bonus of at least $100,000
annually, and who, in either case, is selected by the Committee to participate
in the Plan.



1.16 "Good Reason"

shall mean a termination of employment by the Participant with the Company if,
without the Participant's express written consent:



(i) the Company shall assign to the Participant duties of a nonexecutive nature
or for which the Participant is not reasonably equipped by his or her skills and
experience; or

(ii) the Company shall reduce the salary of the Participant, or materially
reduce the amount of paid vacations to which he or she is entitled, or
materially reduce his or her fringe benefits and perquisites; or

(iii) the Company shall fail to provide office facilities, secretarial services,
and other administrative services to the Participant which are substantially
equivalent to the facilities and services provided to the Participant at the
initial date of the Participant's participation in the Plan; or

(iv) the Company shall terminate incentive and/or benefit plans or arrangements,
or reduce or limit the Participant's participation therein, relative to the
level of participation of other executives of similar rank, to such an extent as
to materially reduce the aggregate value of the Participant's incentive
compensation and/or benefits below their aggregate value as of the initial date
of the Participant's participation in the Plan.

1.17 "Matching Contributions Subaccount"

shall mean the bookkeeping account established for a Participant under Section
5.3 of the Plan to which the Company's Matching Contributions under Section 4.2
of the Plan are credited from time to time. For purposes of this definition,
unless otherwise indicated by the Plan, Matching Contribution Subaccount shall
refer to both the Matching Contribution Cash and Stock Subparts.



1.18 "Participant"

shall mean an Eligible Executive who has been selected by the Committee to
participate in the Plan.



1.19 "Participation Agreement"

shall mean that Agreement entered into by a Participant (as set forth in Exhibit
A to the Plan) prior to participation in the Plan.



1.20 "Plan"

shall mean the Union Planters Corporation 1996 Deferred Compensation Plan for
Executives, as set forth herein and as amended from time to time.



1.21 "Prior Plan"

shall mean a nonqualified deferred compensation plan or similar arrangement in
which a Participant participated prior to the Plan and through which the
Participant reduced and deferred a portion of his or her current taxable Salary
and/or Bonus.



1.22 "Compensatory Dividends"

shall mean dividends payable to a Participant with respect to his or her
unvested awards of restricted Stock or dividends equivalents payable to a
Participant with respect to deferred stock rights acquired under the Company's
stock option deferral program or otherwise.



1.23 "Salary"

shall mean the regular annual base compensation paid by the Company to a
Participant (without regard to any reduction thereof pursuant to the Plan, any
401(k) plan or Code Section 125 flexible benefits plan maintained by the
Company), exclusive of Bonus, Compensatory Dividends and any other incentive
payments made by the Company to such Participant.



1.24 "Stock

" shall mean common stock of the Company quoted on the New York Stock Exchange,
as identified by the symbol UPC.



1.25 "Stock Units"

shall mean the number of shares of Stock (carried to four decimal places)
credited to a Participant's Deferred Compensation, Matching Contribution, or
Supplemental Contribution Subaccounts in accordance with the provisions of
Sections 5.2, 5.3, and 5.4 of the Plan. Such credit shall be for bookkeeping
purposes only, with the number of Stock Units automatically converted to cash
prior to payment to a Participant. Under no circumstances shall any shares of
Stock be payable or distributable to a Participant under the terms of the Plan,
nor shall any Participant have any rights as a shareholder of the Company based
on those Stock Units allocated to his or her Subaccounts.



In the event of a Change in Capital Stock, the Stock Units then credited to a
Participant's Deferred Compensation, Matching Contribution, or Supplemental
Contribution Subaccounts shall be appropriately adjusted, based on the
Committee's directions, to account for the change in number of issued and
outstanding shares of Stock. For these purposes a Change in Capital Stock shall
mean any increase or decrease in the number of shares of issued Stock resulting
from a subdivision or consolidation of shares, whether through reorganization,
recapitalization, stock split-up, stock distribution or combination of shares,
or the payment of a share dividend or other increase or decrease in the number
of such shares outstanding effected without receipt of consideration by the
Company.

1.26 "Subaccount"

shall mean the Deferred Compensation Cash and Stock Subparts, the Matching
Contributions Cash and Stock Subparts, and/or the Supplemental Contributions
Cash and Stock Subparts, as the context requires.



1.27 "Supplemental Contributions Subaccount"

shall mean the bookkeeping account established for the Participant under Section
5.4 of the Plan and to which the Company's Supplemental Contributions under
Section 4.3 of the Plan are credited. For purposes of this definition, unless
otherwise indicated by the Plan, Supplemental Contributions Subaccount shall
refer to both the Supplemental Contributions Cash and Stock Subparts.



1.28 "Unforeseeable Emergency"

shall mean any of the following: (i) a severe financial hardship to the
Participant resulting from a sudden and unexpected illness or accident of or
with respect to the Participant or a dependent of the Participant, (ii) a loss
of the Participant's property due to casualty, or (iii) some other similar
extraordinary unforeseeable circumstances arising as a result of events beyond
the control of the Participant.



1.29 "Voting Stock"

shall mean that class (or classes) of common stock of the Company entitled to
vote in the election of the Company's directors.



1.30 "Weighted Average Closing Price

" shall mean the weighted closing price of the Stock during the thirty-day
period preceding the date of valuation. The Weighted Average Closing Price shall
be the result of (i) divided by (ii), where:



(i) shall equal the sum of the closing prices of Stock on each trading day
during the thirty-day period preceding the date of valuation; and

(ii) shall equal the actual number of trading days during the thirty-day period
preceding the date of valuation.

1.31 "Year of Service"

shall mean any calendar year of employment by the Participant with the Company
(prior to and after the effective date of the Plan) during which the Participant
accumulates at least 1000 hours of service. For these purposes, the provisions
of Department of Labor Regulations 2530.200-2(b) and (c) are incorporated herein
by reference as they relate to the determination of "hour of service."



 

Section 2

ELIGIBILITY AND PARTICIPATION

2.1 Eligibility.

Individuals eligible to participate in the Plan shall consist of the Eligible
Executives of the Company.



2.2 Participation.

Participation in the Plan by Eligible Executives shall be determined by the
Committee in its sole discretion, and shall be subject to the terms and
conditions of the Plan. All Participants in the Plan shall, prior to
participation, execute a Participation Agreement as set forth in Exhibit A to
the Plan.



Once becoming a Participant in the Plan, an Eligible Executive shall continue to
participate in the Plan until such time as: (i) the Participant ceases to be an
Eligible Executive, or (ii) the Committee takes action to terminate the Eligible
Executive's right to continued participation in the Plan. Should an individual
cease to be a Participant under the provisions of (i) or (ii) above while still
employed by the Company, any payment to the Participant will be made in
accordance with the provisions of Section 7.1 upon the termination of employment
by the individual with the Company.

 

Section 3

ADMINISTRATION

3.1 General Powers of Administration.

The Plan shall be administered by the Committee. The Committee is authorized to
construe and interpret the Plan and promulgate, amend, and rescind rules and
regulations relating to the implementation, administration, and maintenance of
the Plan. Subject to the terms and conditions of the Plan, the Committee shall
make all determinations necessary or advisable for the implementation,
administration, and maintenance of the Plan, including, without limitation,
determining the Eligible Executives and correcting any technical defect(s) or
technical omission(s), or reconciling any technical inconsistencies in the Plan.



The Committee may designate persons other than members of the Committee to carry
out the day-to-day ministerial administration of the Plan under such conditions
and limitations as it may prescribe; provided, however, that the Committee shall
not delegate its authority with regard to the determination of Eligible
Executives. The Committee's determinations under the Plan need not be uniform
and may be made selectively among Participants, whether or not such Participants
are similarly situated. Any determination, administration, implementation, or
maintenance of the Plan shall be final, conclusive, and binding upon all
Participants and any person(s) claiming any Plan benefits under or through any
Participants.

3.2 Company as Fiduciary.

The Company is hereby designated as a fiduciary under the Plan. Any decision by
Company or the Committee denying a claim by a Participant or a Beneficiary for
benefits under the Plan shall be stated in writing and shall be delivered or
mailed to the Participant or his or her Beneficiary. Such statement shall set
forth the specific reasons for the denial, written to the best of the Company's
ability in a manner that may be understood without legal counsel. In addition,
the Company shall afford a reasonable opportunity to the part shall afford a
reasonable opportunity to the Participant or Beneficiary for a full and fair
review of the decision denying such claim.



Notwithstanding the above provisions of Section 3.2, to the extent that the
Employee Retirement Income Security Act ("ERISA") may require specific
procedures to be followed in the event of a denial of a claim, such provisions
of ERISA will be followed.

3.3 Indemnification.

The Company will indemnify and hold harmless the Committee and each member
thereof against any cost or expense (including, without limitation, attorney's
fees) or liability (including, without limitation, any sum paid with the
approval of the Company in settlement of a claim) arising out of any act or
omission to act, except in the case of willful gross misconduct or gross
negligence.



 

Section 4

DEFERRAL, MATCHING, AND SUPPLEMENTAL CONTRIBUTIONS

4.1 Deferred Compensation.

Participants may defer all or a portion of their Deferrable Compensation, and
shall automatically defer all or a portion of their Compensatory Dividends,
earned during any calendar year, in accordance with the following provisions.



A. Deferral Election.

To defer Salary and/or Bonus during any particular year, those Eligible
Executives participating in the Plan must execute a Deferred Compensation
Election Form ("Form") and file such Form with the Committee (or its designee).
Whether or not a Form is filed with the Committee, each Participant in the Plan
will automatically be deemed to have deferred into the Plan the amount, if any,
of Compensatory Dividends payable to such Participant in any year that would be
non-deductible by the Company if paid in such year due to the deduction limits
of Section 162(m) of the Code and the regulations thereunder. If any of a
Participant's Compensatory Dividends are automatically deferred pursuant to the
foregoing sentence, the Participant may also elect to defer any additional
Compensatory Dividends payable to him or her in such year that were not
automatically deferred.



B. Timing of Election.

Eligible Executives selected by the Committee to participate in the Plan must
make an election to defer Deferrable Compensation within 30 days after the later
of: (i) the date the Eligible Executive is selected by the Committee to
participate in the Plan, or (ii) the effective date of the Plan. Such election
will only be effective for Deferrable Compensation earned subsequent to such
election.



Once participating in the Plan, deferral elections by Participants during
subsequent years shall be completed and filed with the Committee (or its
designee) prior to the January 1 of the year to which such deferral election
applies.

C. Content of Deferral Elections.

The following shall apply to all deferral elections:



(i) All deferral elections shall contain a statement that the Participant elects
to defer a portion of the Participant's Deferrable Compensation for a specified
calendar year and that is earned and becomes payable to the Participant after
the filing of such deferral election;

(ii) Except for the provisions of subsection (iii) below, any deferral election
shall only apply to the Deferrable Compensation that is attributable to the
Participant's services rendered to the Company during the calendar year for
which such election is made (whether or not such compensation is actually paid
and received in such calendar year);

(iii) If a Participant is currently deferring Deferrable Compensation and fails
to complete and return a Form prior to the January 1 of the calendar year to
which such Form is to be effective, then the deferral election made by the
Participant on the most recently filed Form shall be considered effective for
the new calendar year; and

(iv) A Participant may terminate a deferral election for the remaining portion
of any calendar year by filing with the Committee (or its designee) written
notice that any elective deferrals are to cease during such calendar year. Such
notice shall be effective with respect to all Deferrable Compensation earned and
paid after the filing of such notice, except for the portion, if any, of
Compensatory Dividends that is subject to mandatory deferral pursuant to Section
4.1(A). Once any such notice is filed, the Participant must file a new Form with
the Committee (or its designee) to recommence any deferral and may not resume
any elective deferral of Deferrable Compensation until the following year.

4.2 Matching Contributions.

Provided the Participant is then employed by the Company, on the first business
day of each month the Company shall credit to the Participant's Matching
Contribution Subaccount a matching contribution equal to a percentage of
Deferrable Compensation actually deferred under the Plan by or for the
Participant during the preceding month as follows:



 

Participant's Salary Rate in year of Deferral

 

Percent of Deferred Compensation paid as Matching Contribution

$250,000 or greater

25%

$200,000 to $249,999

15%

$125,000 to $199,999

10%

$100,000 to $124,999

0%

Notwithstanding the above, no Matching Contribution shall be made on any
transfer to the Plan of Prior Plan deferred amounts pursuant to Section 5.5 of
the Plan.

4.3 Supplemental Contributions.

In its sole discretion, provided the Participant is employed by the Company, the
Company may, on the first business day of any month, credit additional sums to
the Participant's Supplemental Contribution Subaccount. The amount of any such
contributions shall be determined by the Company in its sole discretion.



 

Section 5

DEFERRAL PLAN ACCOUNTS

5.1 Establishment of Deferral Plan Accounts.

The Company shall establish a Deferral Plan Account ("DPA") for each
Participant. Each Participant's DPA shall be comprised of Deferred Compensation
Cash and Stock Subparts, Matching Contribution Cash and Stock Subparts, and
Supplemental Contribution Cash and Stock Subparts.



5.2 Deferred Compensation Subaccount.

Deferred Compensation Cash and Deferred Compensation Stock Subparts shall be
created under each Participant's Deferred Compensation Subaccount to which shall
be credited all Deferred Compensation deferred by or for a Participant in
accordance with Section 4.1 of the Plan.



A. Initial Credit to Subaccount.

Each Participant's Deferred Compensation Cash and Stock Subparts shall be
credited no less frequently than the first business day of each month with an
amount equal to the sum of all Deferred Compensation deferred by or for the
Participant during the preceding month in accordance with Section 4.1 of the
Plan.



(i) Credit to Stock Subpart.

The dollar amount of Deferred Compensation shall be converted into Stock Units
by dividing such dollar amount by the Weighted Average Closing Price of the
Company's Stock which exists on the date such Deferred Compensation is credited
to the Participant's Stock Subpart.



``

(ii) Credit to Cash Subpart.

The actual dollar amount of Deferred Compensation shall be credited as cash to
the Participant's Cash Subpart.



B. Earnings Credit to Subaccount.

Each Participant's Deferred Compensation Stock and Cash Subparts shall be
credited with earnings amounts equal to the following.



(i) Earnings Credit to Stock Subpart.

On each Dividend Payment Date, an amount equal to the sum of the cash dividends
potentially payable on all Stock Units then allocated to the Participant's
Deferred Compensation Stock Subpart shall be credited to such Stock Subpart. The
dollar amount of such cash dividends shall be converted into Stock Units by
dividing such dollar amount by the Weighted Average Closing Price of the
Company's Stock which exists on such Dividend Payment Date.



(ii) Earnings Credit to Cash Subpart.

On each December 31, the Current Earnings Rate shall be multiplied by the dollar
sum then allocated to the Participant's Deferred Compensation Cash Subpart. The
resulting amount shall be credited to such Cash Subpart.



5.3 Matching Contribution Subaccount.

Matching Contribution Cash and Matching Contribution Stock Subparts shall be
created under each Participant's Matching Contribution Subaccount to which shall
be credited all Matching Contributions made in accordance with Section 4.2 of
the Plan.



A. Initial Credit to Subaccount.

Each Participant's Matching Contribution Cash and Stock Subparts shall be
credited no less frequently than the first business day of each month with an
amount equal to the Matching Contributions made in accordance with Section 4.2
of the Plan.



(i) Credit to Stock Subpart.

The dollar amount of Matching Contribution shall be converted into Stock Units
by dividing such dollar amount by the Weighted Average Closing Price of the
Company's Stock which exists on the date such Matching Contribution is credited
to the Participant's Stock Subpart.



(ii) Credit to Cash Subpart.

The actual dollar amount of Matching Contribution shall be credited as cash to
the Participant's Cash Subpart.



B. Earnings Credit to Subaccount.

Each Participant's Matching Contribution Stock and Cash Subparts shall be
credited with earnings amounts equal to the following.



(i) Earnings Credit to Stock Subpart.

On each Dividend Payment Date, an amount equal to the sum of the cash dividends
potentially payable on all Stock Units then allocated to the Participant's
Matching Contribution Stock Subpart shall be credited to such Stock Subpart. The
dollar amount of such cash dividends shall be converted into Stock Units by
dividing such dollar amount by the Weighted Average Closing Price of the
Company's Stock which exists on such Dividend Payment Date.



(ii) Earnings Credit to Cash Subpart.

On each December 31, the Current Earnings Rate shall be multiplied by the dollar
sum then allocated to the Participant's Matching Contribution Cash Subpart. The
resulting amount shall be credited to such Cash Subpart.



5.4 Supplemental Contribution Subaccount.

Supplemental Contribution Cash and Supplemental Contribution Stock Subparts
shall be created under each Participant's Supplemental Contribution Subaccount
to which shall be credited all Supplemental Contributions made in accordance
with Section 4.3 of the Plan.



A. Initial Credit to Subaccount.

Each Participant's Supplemental Contribution Cash and Stock Subparts shall be
credited no less frequently than the first business day of each month with an
amount equal to any Supplemental Contributions made in accordance with Section
4.3 of the Plan.



(i) Credit to Stock Subpart.

The dollar amount of Supplemental Contribution shall be converted into Stock
Units by dividing such dollar amount by the Weighted Average Closing Price of
the Company's Stock which exists on the date such Supplemental Contribution is
credited to the Participant's Stock Subpart.



(ii) Credit to Cash Subpart.

The actual dollar amount of Supplemental Contribution shall be credited as cash
to the Participant's Cash Subpart.



B. Earnings Credit to Subaccount.

Each Participant's Supplemental Contribution Stock and Cash Subparts shall be
credited with earnings amounts equal to the following.



(i) Earnings Credit to Stock Subpart.

On each Dividend Payment Date, an amount equal to the sum of the cash dividends
potentially payable on all Stock Units then allocated to the Participant's
Supplemental Contribution Stock Subpart shall be credited to such Stock Subpart.
The dollar amount of such cash dividends shall be converted into Stock Units by
dividing such dollar amount by the Weighted Average Closing Price of the
Company's Stock which exists on such Dividend Payment Date.



(ii) Earnings Credit to Cash Subpart.

On each December 31, the Current Earnings Rate shall be multiplied by the dollar
sum then allocated to the Participant's Supplemental Contribution Cash Subpart.
The resulting amount shall be credited to such Cash Subpart.



5.5 Transfer of Prior Plan Deferral Amounts to DPAs.

Should a Participant have previously deferred a portion of his or her Deferrable
Compensation under a Prior Plan, then any amounts credited to a Participant's
deferred compensation account (or similar bookkeeping account) under the Prior
Plan as of the date of commencement of participation in the Plan by the
Participant shall be transferred to the Plan's Deferred Compensation Subaccount.
From such date of transfer, the deferred compensation account (or similar
bookkeeping account) under the Prior Plan shall cease to exist for purposes of
paying any benefits under the provisions of the Prior Plan and any benefits
payable under the Prior Plan shall henceforth be payable subject to the terms
and conditions of the Plan.



 

Section 6

VESTING OF DPA SUBACCOUNTS

6.1 Vesting.

A Participant's Subaccounts shall vest in accordance with the following.



A. Deferred Compensation Subaccount.

A Participant's Deferred Compensation Subaccount shall at all times be 100%
vested.



B. Matching Contribution Subaccount.

A Participant's Matching Contribution Subaccount shall vest in accordance with
the following schedule:



Participant's Years

 

 

         of Service       

 

      Vested Percentage       

1

 

   0%

2

 

   0%

3

 

   0%

4

 

   0%

5

 

100%

Notwithstanding the above vesting schedule under Section 6.1(B), upon the
following events, a Participant's Matching Contribution Subaccount shall become
100% vested: (i) the death or Disability of the Participant, (ii) a Change in
Control of the Company, or (iii) the termination of employment by a Participant
for Good Reason.

 

C. Supplemental Contribution Subaccount.

A Participant's Supplemental Contribution Subaccounts shall vest in accordance
with the following schedule:



Participant's Years

 

 

         of Service       

 

      Vested Percentage       

1

 

   0%

2

 

   0%

3

 

   0%

4

 

   0%

5

 

100%

Notwithstanding the above vesting schedule under Section 6.1(C), upon the
following events, a Participant's Matching Contribution Subaccount shall become
100% vested: (i) the death or Disability of the Participant, (ii) a Change in
Control of the Company, or (iii) the termination of employment by a Participant
for Good Reason.

 

Section 7

PAYMENT TO PARTICIPANTS

7.1 Payment Upon Termination of Employment.

Upon the earlier of (i) a Participant's termination of service with the Company
(for whatever reason), or (ii) a date designated by the Participant in his or
her Deferred Compensation Election Form, which date shall be at least five years
after the date of the deferral election (the "In-Service Payment Date"), the
Participant (or, if appropriate, his or her Beneficiary) will be entitled to
payment of the vested value of such Participant's Deferred Compensation,
Matching Contribution, and Supplemental Subaccounts as follows:



A. Manner of Distribution.

An amount equal to the vested value of the Participant's Deferred Compensation,
Matching Contribution, and Supplemental Contribution Subaccounts shall be paid
to the Participant: (1) in the case of an In-Service Payment Date, in a lump sum
or in up to five (5) approximately equal annual installments, as designated by
the Participant in his or her Deferred Compensation Election Form, beginning on
the first business day of the first month following the In-Service Payment Date,
or (2) in the case of termination of employment (other than by reason of death)
before or after payment of benefits has otherwise begun, in one lump-sum
distribution on the first business day of the second month following the
Participant's termination of employment, or (3) in such manner as the Company
and Participant mutually agree to in writing at least one year prior to the end
of the deferral period.



(i) Valuation of Deferred Compensation Subaccount.

For purposes of determining the payment from the Participant's Deferred
Compensation Subaccount, the greater of the cash value of the Deferred
Compensation Cash or Deferred Compensation Stock Subpart will be used for
purposes of determining the amount of payment.



To determine the cash value of the Participant's Deferred Compensation Stock
Subpart, the number of Stock Units credited on the date of termination of
employment shall be multiplied by the Weighted Average Closing Price of the
Stock on such date. To determine the value of the Participant's Deferred
Compensation Cash Subpart, the cash amount credited to such Subpart on the date
of termination of employment shall be utilized.

(ii) Valuation of Matching Contribution Subaccount.

For purposes of determining the payment from the Participant's Matching
Contribution Subaccount, the greater of the cash value of the Matching
Contribution Cash or Matching Contribution Stock Subpart will be used for
purposes of determining the amount of payment.



To determine the cash value of the Participant's Matching Contribution Stock
Subpart, the number of Stock Units credited on the date of termination of
employment shall be multiplied by the Weighted Average Closing Price of the
Stock on such date. To determine the value of the Participant's Matching
Contribution Cash Subpart, the cash amount credited to such Subpart on the date
of termination of employment shall be utilized.

(iii) Valuation of Supplemental Contribution Subaccount.

For purposes of determining the payment from the Participant's Supplemental
Contribution Subaccount, the greater of the cash value of the Supplemental
Contribution Cash or Supplemental Contribution Stock Subpart will be used for
purposes of determining the amount of payment.



To determine the cash value of the Participant's Supplemental Contribution Stock
Subpart, the number of Stock Units credited on the date of termination of
employment shall be multiplied by the Weighted Average Closing Price of the
Stock on such date. To determine the value of the Participant's Supplemental
Contribution Cash Subpart, the cash amount credited to such Subpart on the date
of termination of employment shall be utilized.

B. Death Before Payment of Benefits.

Should a Participant die before the balance of the Participant's Deferred
Compensation, Matching Contribution, and Supplemental Contribution Subaccounts
have been paid to the Participant, then any remaining payments will be made to
the Participant's Beneficiary in the same form and manner as they would have
been made to the Participant under the provisions of Section 7.1(A) of the Plan.



7.2 Distributions in Cases of Hardship.

Notwithstanding the provisions of Section 7.1 of the Plan, the Committee may, in
its sole discretion, choose to permit a Participant to withdraw amounts from his
or her Deferred Compensation Subaccount upon a showing by such Participant that
an Unforeseeable Emergency has occurred. Such distributions shall be limited to
the amount shown to be necessary to meet the Unforeseeable Emergency, and no
more than one withdrawal will be permitted from a Participant's Deferred
Compensation Subaccount during each calendar year.



The dollar amount of any withdrawal shall reduce the value of both the
Participant's Deferred Compensation Cash and Stock Subparts. To determine the
cash value of the Participant's Deferred Compensation Stock Subpart on the date
of withdrawal of funds, the number of Stock Units credited on the date of
withdrawal of funds shall be multiplied by the Weighted Average Closing Price of
the Stock on such date. To determine the value of the Participant's Deferred
Compensation Cash Subpart on the date of withdrawal of funds, the cash amount
credited to such Subpart on such date shall be utilized.

Any amounts distributed to a Participant pursuant to a hardship withdrawal shall
be considered to be taxable wages to the Participant in the calendar year of
withdrawal.

 

Section 8

PARTICIPANT STATEMENTS

8.1 Participant Statements.

Each Participant shall be provided with the following statements.



A. Annual Participant Statements.

At or within a reasonable period of time following the end of each calendar
year, each Participant shall be provided with a statement showing the balances
(vested and nonvested) in the Participant's Deferred Compensation, Matching
Contribution, and Supplemental Contributions Subaccounts as follows.



(i) Deferred Compensation Subaccount.

The end-of-year balance in a Participant's Deferred Compensation Stock Subpart
shall consist of the number of Stock Units allocated to the Participant's Stock
Subpart at year end, multiplied by the Weighted Average Closing Price of the
Stock on such date. The end-of-year balance in a Participant's Deferred
Compensation Cash Subpart shall consist of the dollar amount of cash allocated
to the Participant's Cash Subpart at year end.



(ii) Matching Contribution Subaccount.

The end-of-year balance in a Participant's Matching Contribution Stock Subpart
shall consist of the number of Stock Units allocated to the Participant's Stock
Subpart at year end, multiplied by the Weighted Average Closing Price of the
Stock on such date. The end-of-year balance in a Participant's Matching
Contribution Cash Subpart shall consist of the dollar amount of cash allocated
to the Participant's Cash Subpart at year end.



(iii) Supplemental Contribution Subaccount.

The end-of-year balance in a Participant's Supplemental Contribution Stock
Subpart shall consist of the number of Stock Units allocated to the
Participant's Subpart at year end, multiplied by the Weighted Average Closing
Price of the Stock on such date. The end-of-year balance in a Participant's
Supplemental Contribution Cash Subpart shall consist of the dollar amount of
cash allocated to the Participant's Cash Subpart at year end.



B. Statement Upon Termination of Employment.

Within 30 days following the date of termination of employment by a Participant
(for any reason), the Participant shall be provided with a statement showing the
vested balances in the Participant's Deferred Compensation, Matching
Contribution, and Supplemental Contributions Subaccounts, as follows.



(i) Deferred Compensation Subaccount.

The balance in a Participant's Deferred Compensation Subaccount shall consist of
the greater of the cash value of the Deferred Compensation Cash or Deferred
Compensation Stock Subpart.



To determine the cash value of the Participant's Deferred Compensation Stock
Account, the number of Stock Units credited on the date of termination of
employment shall be multiplied by the Weighted Average Closing Price of the
Stock on such date. To determine the value of the Participant's Deferred
Compensation Cash Subpart, the cash amount credited to such Subpart on the date
of termination shall be utilized.

(ii) Matching Contribution Subaccount.

The balance in a Participant's Matching Contribution Subaccount shall consist of
the greater of the cash value of the Matching Contribution Cash or Matching
Contribution Stock Subpart.



To determine the cash value of the Participant's Matching Contribution Stock
Subpart, the number of Stock Units credited on the date of termination of
employment shall be multiplied by the Weighted Average Closing Price of the
Stock on such date. To determine the value of the Participant's Matching
Contribution Cash Subpart, the cash amount credited to such Subpart on the date
of termination of employment shall be utilized.

(iii) Supplemental Contribution Subaccount.

The balance in a Participant's Supplemental Contribution Subaccount shall
consist of the greater of the cash value of the Supplemental Contribution Cash
or Supplemental Contribution Stock Subpart.



To determine the cash value of the Participant's Supplemental Contribution Stock
Subpart, the number of Stock Units credited on the date of termination of
employment shall be multiplied by the Weighted Average Closing Price of the
Stock on such date. To determine the value of the Participant's Supplemental
Contribution Cash Subpart, the cash amount credited to such Subpart on the date
of termination of employment shall be utilized.

 

Section 9

AMENDMENT OR TERMINATION OF PLAN

9.1 Amendment or Termination of Plan.

Any amendment to this Plan shall be made pursuant to a resolution of the Board;
provided, however, that if such amendment directly or indirectly affects the
benefits payable under the Plan to a Participant, such amendment must be
mutually agreed to in writing by the Participant (or, in the event that the
Participant is deceased at the date of amendment, the Beneficiary).



 

Section 10

GENERAL PROVISIONS

10.1 Participant's Rights Unfunded.

The Plan at all times shall be unfunded as defined under provisions of the Code.
The right of a Participant or any Beneficiary to receive a distribution
hereunder shall be an uninsured claim against the general assets of the Company
in the event of the Company's insolvency or bankruptcy.



The Company shall implement a form of trust arrangement (known generally as a
"rabbi trust") to hold Company assets which will be used to make payments to the
Participant (or any Beneficiary) under the terms of the Plan. Such trust
arrangement will not be a "funded" arrangement under the provisions of the Code,
and a copy of such trust arrangement shall be included with this Plan as Exhibit
C.

10.2 Independence of Other Benefit Arrangements.

Participation in the Plan shall in no way restrict or otherwise impact a
Participant's participation in any other welfare benefit plan, employment or
other contract, deferred compensation arrangement, equity participation plan, or
any other form of retirement benefit arrangement sponsored by the Company.



10.3 No Secured Guarantee of Benefits.

In the event of the insolvency or bankruptcy of the Company, a Participant shall
remain a general creditor of the Company with respect to any benefits payable
under the Plan and nothing contained in the Plan shall constitute a secured
guaranty by the Company or any other person or entity that the assets of the
Company will be sufficient to pay any benefit hereunder in the event of the
Company's insolvency or bankruptcy.



10.4 No Enlargement of Employee Rights.

No Participant shall have any right to receive a distribution of any benefits
under the Plan except in accordance with the terms of the Plan. Establishment of
the Plan shall not be construed to give any Participant the right to be retained
in the service of the Company.



10.5 Spendthrift Provision.

No interest of any person or entity in, or right to receive a distribution
under, the Plan shall be subject in any manner to sale, transfer, assignment,
pledge, attachment, garnishment, or other alienation or encumbrance of any kind;
nor may such interest or right to receive a distribution be taken, either
voluntarily or involuntarily for the satisfaction of the debts of, or other
obligations or claims against, such person or entity, including claims for
alimony, support, separate maintenance, and claims in bankruptcy proceedings.



10.6 Applicable Law.

The Plan shall be construed and administered under the laws of the state of
Tennessee.



10.7 Severability.

In the event that any of the provisions of the Plan are held to be inoperative
or invalid by any court of competent jurisdiction, then: (i) insofar as is
reasonable, effect will be given to the intent manifested in the provision held
invalid or inoperative, and (ii) the validity and enforceability of the
remaining provisions of the Plan will not be affected thereby.



10.8 Incapacity of Recipient.

If any person entitled to a distribution under the Plan is deemed by the Company
to be incapable (physically or mentally) of personally receiving and giving a
valid receipt for any payment pursuant to the Plan, then, unless and until claim
therefore shall have been made by a duly appointed guardian or other legal
representative of such person, the Company may provide for such payment or any
part thereof to be made to any other person or institution then contributing
toward or providing for the care and maintenance of such person. Any such
payment shall be a payment for the account of such person and a complete
discharge of any liability of the Company and the Plan with respect to such
payment.



10.9 Successors.

The terms and conditions of the Plan will be binding on the Company's and a
Participant's successors, heirs, and assigns (herein, "Company Successors" and
"Participant Successors").



10.10 Unclaimed Benefits.

Each Participant shall keep the Company informed of his or her current address
and the current address of his or her Beneficiary. The Company shall not be
obligated to search for the whereabouts of any person. If the location of a
Participant is not made known to the Company within a one (1) year period after
the date on which payment is to be made under the provisions of Section 7.1,
then payment may be made by the Company to such Participant's Beneficiary
instead. If, within one (1) additional year after such initial one (1) year
period, the Company is unable to locate any designated Beneficiary of the
Participant, then the Company shall have no further obligation to pay any
benefit under the Plan to such Participant or designated Beneficiary and any
such benefit shall be irrevocably forfeited.



10.11 Limitations on Liability.

A Participant and any other person claiming benefits under the Plan shall be
entitled under this Plan only to those payments provided in accordance with the
provisions of the Plan ("Payment Claims"). With the exception of the provisions
of Section 10.13 of the Plan, neither the Company, any Company Successor, nor
any individual acting as employee or agent of the Company or any Company
Successor shall be liable to a Participant or any other person for any other
claim, loss, liability, or expense under this Plan not directly related to a
Payment Claim.



10.12 Forfeiture of Benefits.

Notwithstanding any other provision of the Plan, should a Participant engage in
theft, fraud, or embezzlement causing significant property damage to the
Company, then any benefits payable to such Participant under the Plan will
automatically be forfeited. The determination of theft or embezzlement will be
made by the Board in good faith, but such determination does not require an
actual criminal indictment or conviction prior to or after such decision. In any
determination of forfeiture pursuant to this Section 10.12, the Participant will
be given the opportunity to refute any such decision by the Board, but the
Board's decision on the matter will be considered final and binding on the
Participant and all other parties.



10.13 Payment of Attorney's Fees, Court Costs, and Interest on Loss of Benefits.

Should either the Company or any Company Successor (for these purposes, the
"Company") or a Participant bring an action at law (or through arbitration) in
order that the Plan's terms be enforced, then the party prevailing in the action
at law (or through arbitration) shall be entitled to reimbursement from the
losing party for reasonable attorney's fees, court costs, and other similar
amounts expended in the enforcement of the Plan. In addition, should the
prevailing party be the Participant, he or she shall also be entitled to
interest on any delayed payments, with such interest computed at the Applicable
Rate.



10.14 Payment of Taxes.

Anything in the Plan to the contrary notwithstanding, in the event it shall be
determined that any payment of benefits under this Plan (the "Plan Payment")
would be subject to the excise tax imposed by Section 4999 of the Code, or any
interest or penalties are incurred by the Participant with respect to such
excise tax (such excise tax, together with any such interest and penalties, are
hereinafter collectively referred to as the "Excise Tax"), then the Participant
shall be entitled to receive an additional payment (an "Excise Tax Gross-Up
Payment") in an amount such that after payment by the Participant of all taxes
(including any interest or penalties imposed with respect thereto) and Excise
Tax Gross-Up Payment equal to the Excise Tax imposed upon the Plan Payment. The
Excise Tax Gross-Up Payment will be made within two (2) months following the
Participant's termination of employment, once a good faith determination has
been made by either the Company or the Participant that the Plan Payment is
subject to the excise tax imposed by Section 4999 of the Code.



10.15 Withholding.

There shall be deducted from all payments under the Plan the amount of any taxes
required to be withheld by any federal, state, or local government. Except as
provided in Section 10.14, the Participants, any Beneficiaries, and personal
representatives shall bear any and all federal, foreign, state, local, income,
or other taxes imposed on amounts paid under the Plan.



10.16 Participants Bound by Terms of the Plan.

Each Participant shall be deemed conclusively to have accepted and consented to
all terms of the Plan and all actions or decisions made by the Company with
regard to the Plan. Such terms and consent shall also apply to and be binding
upon any Beneficiaries, personal representatives, and other Participant
Successors of each Participant. Each Participant shall receive a copy of the
Plan.



10.17 Effective Date of the Plan.

The Plan shall be effective as of January 1, 1996.



 

IN WITNESS WHEREOF

, the Plan was adopted by the Company on the 23rd day of February, 1995, and was
most recently amended and restated on the 18th day of July, 2002.



 

UNION PLANTERS CORPORATION

 By:                                           

 Title:                                          

 

 

 

EXHIBIT B

UNION PLANTERS CORPORATION

AMENDED AND RESTATED

1996 DEFERRED COMPENSATION PLAN FOR EXECUTIVES

DEFERRED COMPENSATION ELECTION FORM

 

WHEREAS

, the undersigned Participant has been selected by the Union Planters
Corporation Salary and Benefits Committee to participate in the Union Planters
Corporation Amended and Restated 1996 Deferred Compensation Plan for Executives
("Plan");



WHEREAS

, Participant desires to defer a stated portion of his or her Salary and/or
Bonus to be earned during the year 2003;



NOW THEREFORE

, pursuant to this Deferred Compensation Election Form, the undersigned
Participant hereby directs that the following percentages or dollar amounts of
his or her Salary and/or Bonus be deferred under the terms and conditions of the
Plan for the above calendar year.



1. DEFERRAL OF SALARY:

q Yes q No If YES, please complete the following:



Note

: There is no limit on salary deferral other than a requirement that the
remaining amount not deferred must be at least $1000 per pay period ($24,000
annually) to cover FICA and Medicare taxes (which are assessed on deferred
amounts) and other optional payroll deduction items.





q Defer $__________ (fixed dollar amount) of base salary each month,



with amount to be evenly split between more than one pay period per month.



q Defer ___________% (fixed percentage) of base salary for each pay period.



2. DEFERRAL OF BONUS:

q Yes q No If YES, please complete the following:



Note:

This relates only to Bonus earned for 2003 whether payable in 2003 or 2004. It
does NOT relate to Bonus earned for 2002 which might be payable in 2003. Since
we are required to withhold applicable FICA and Medicare taxes on bonus
deferrals (although not currently taxable for federal or state income tax
purposes), net cash payroll deposits may be significantly reduced or eliminated
at the time of a bonus deferral if you defer 100% of the bonus amount. If this
could present a problem, you may want to limit deferral of bonus to 90% or 95%
rather than 100%.





q Defer ___________% (fixed percentage) of bonus (no limit)



3. IN-SERVICE PAYMENTS

q Yes q No If YES, please complete the following:



I desire to receive In-Service Payments prior to termination of employment of
amounts deferred for 2003 plus any applicable company matching contributions and
earnings thereon.

q

   Lump-Sum Distribution Date

(enter date)                                              

 

(must be as of January 1, 2008 or late)r

OR

 

 

 

q

   Annual Installments                                 years beginning
                                                  

                             (enter number of years)

           (enter begin date)

(must be five or fewer equal annual installments beginning as of January 1, 2008
or later)

 

MANDATORY DEFERRAL OF COMPENSATORY DIVIDENDS: I acknowledge that, pursuant to
the terms of the Plan, there will automatically be deferred into the Plan that
portion of any Compensatory Dividends payable to me in any year that would be
non-deductible by the Company if paid in such year due to the deduction limits
of Section 162(m) of the Internal Revenue Code and the regulations thereunder.

NOTE:

THIS FORM MUST BE COMPLETED AND RETURNED TO THE COMPANY PRIOR TO JANUARY 1 OF
THE YEAR(S) TO WHICH THIS DEFERRAL ELECTION APPLIES. ANY DEFERRAL PURSUANT TO
THIS DEFERRAL ELECTION FORM IS SUBJECT TO THE TERMS AND CONDITIONS OF THE PLAN.



Effective Date:                                           

                                                              

 

Participant Signature

 

 

 

                                                              

 

Print Name

 

 

 

                                                              

 

Social Security Number

 

 

 

EXHIBIT B

UNION PLANTERS CORPORATION

AMENDED AND RESTATED

1996 DEFERRED COMPENSATION PLAN FOR EXECUTIVES

DEFERRED COMPENSATION ELECTION FORM

 

WHEREAS

, the undersigned Participant has been selected by the Union Planters
Corporation Salary and Benefits Committee to participate in the Union Planters
Corporation Amended and Restated 1996 Deferred Compensation Plan for Executives
("Plan");



WHEREAS

, Participant desires to defer a stated portion of his or her Deferrable
Compensation to be earned during the year 2003;



NOW THEREFORE

, pursuant to this Deferred Compensation Election Form, the undersigned
Participant hereby directs that the following percentages or dollar amounts of
his or her Deferrable Compensation be deferred under the terms and conditions of
the Plan for the above calendar year.



1. DEFERRAL OF SALARY:

q Yes q No If YES, please complete the following:



Note

: There is no limit on salary deferral other than a requirement that the
remaining amount not deferred must be at least $1000 per pay period ($24,000
annually) to cover FICA and Medicare taxes (which are assessed on deferred
amounts) and other optional payroll deduction items.





q Defer $__________ (fixed dollar amount) of base salary each month,



with amount to be evenly split between more than one pay period per month.



q Defer ___________% (fixed percentage) of base salary for each pay period.



2. DEFERRAL OF BONUS:

q Yes q No If YES, please complete the following:



Note:

This relates only to Bonus earned for 2003 whether payable in 2003 or 2004. It
does NOT relate to Bonus earned for 2002 which might be payable in 2003. Since
we are required to withhold applicable FICA and Medicare taxes on bonus
deferrals (although not currently taxable for federal or state income tax
purposes), net cash payroll deposits may be significantly reduced or eliminated
at the time of a bonus deferral if you defer 100% of the bonus amount. If this
could present a problem, you may want to limit deferral of bonus to 90% or 95%
rather than 100%.





q Defer ___________% (fixed percentage) of bonus (no limit)



3. DEFERRAL OF COMPENSATORY DIVIDENDS:

I acknowledge that, pursuant to the terms of the Plan, there will automatically
be deferred into the Plan that portion of any Compensatory Dividends payable to
me in any year that would be non-deductible by the Company if paid in such year
due to the deduction limits of Section 162(m) of the Internal Revenue Code and
the regulations thereunder. If, in fact, there is an automatic deferral of any
portion of my Compensatory Dividends in 2003, I elect to defer Compensatory
Dividends in EXCESS of the amount required to be deferred. q Yes q No If YES,
please complete the following:



Note:

This relates only to dividends payable on unvested awards of restricted stock.
It does NOT relate to dividends payable on vested shares that were originally
acquired as restricted stock awards.





q Defer $__________ (fixed dollar amount) of Compensatory Dividends not
otherwise required to be deferred in 2003.





q Defer ___________% (fixed percentage) of Compensatory Dividends not otherwise
required to be deferred in 2003.



 

4. IN-SERVICE PAYMENTS

q Yes q No If YES, please complete the following:



I desire to receive In-Service Payments prior to termination of employment of
amounts deferred for 2003 plus any applicable company matching contributions and
earnings thereon.

q

   Lump-Sum Distribution Date

(enter date)                                              

 

(must be as of January 1, 2008 or late)r

OR

 

 

 

q

   Annual Installments                                 years beginning
                                                  

                             (enter number of years)

           (enter begin date)

(must be five or fewer equal annual installments beginning as of January 1, 2008
or later)

 

NOTE: THIS FORM MUST BE COMPLETED AND RETURNED TO THE COMPANY PRIOR TO JANUARY 1
OF THE YEAR(S) TO WHICH THIS DEFERRAL ELECTION APPLIES. ANY DEFERRAL PURSUANT TO
THIS DEFERRAL ELECTION FORM IS SUBJECT TO THE TERMS AND CONDITIONS OF THE PLAN.

Effective Date:                                           

                                                              

 

Participant Signature

 

 

 

                                                              

 

Print Name

 

 

 

                                                              

 

Social Security Number

 

 